Citation Nr: 0924335	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  08-05 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred at The Findley Hospital from August 1-3, 2007.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 until 
December 1947.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a September 2007 
decision of the VA Medical Center in Iowa City, Iowa that 
denied reimbursement of unauthorized medical expenses 
incurred between August 1-3, 2007 at The Findley Hospital in 
Dubuque, Iowa.  The appeal is currently being handled by the 
VA Chicago, Illinois Regional Office (RO).

The Veteran was afforded a personal hearing in May 2009 
before the undersigned Veterans Law Judge sitting at Chicago, 
Illinois.  The transcript is of record. 

During the hearing, the Veteran raised the issues of 
entitlement to service connection for shoulder, arm, and left 
leg disabilities and trenchfoot an/or cold injury residuals.  
These matters are not properly before the Board for appellate 
review and they are referred to the RO for appropriate 
consideration.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran presented testimony on personal hearing in May 
2009 that he normally received treatment at the Hines 
[Chicago, Illinois] VA, but while travelling in Iowa in 
August 2007, he became ill with respiratory symptoms and 
sought treatment at the VA medical clinic in Dubuque, Iowa.  
He stated that he was refused treatment because he was not in 
their system, and was subsequently required to seek emergency 
medical attention at The Findley Hospital.  The Veteran 
related that he was admitted for two days and prescribed 
medication at discharge.  He maintains that but for VA's 
refusal to treat him, he would not be liable for expenses 
that were incurred at the private facility.

The Veterans Millennium Health Care and Benefits Act (Act), 
which became effective in May 2000 provides general authority 
for reimbursement of the reasonable value of emergency 
treatment furnished in a non-Department facility to those 
veterans who are active Department health-care participants 
who are personally liable for non-VA treatment and not 
eligible for reimbursement under the provisions of 38 
U.S.C.A. § 1728 for service-connected veterans. See 38 
U.S.C.A. § 1725 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 17.1000-17.1008 (2008).

In this case, although a September 2007 letter from the Iowa 
City Medical Center informed the Veteran of the reasons for 
the denial of his claim, he was not provided notice under the 
Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No.106-475, 114 Stat.2096 (2000) as to the issue of 
entitlement to reimbursement of unauthorized medical 
expenses.  The VCAA and its implementing regulations require 
that VA provide notice to claimants regarding information 
needed to complete an application for benefits, as well as 
specific information or evidence required to substantiate a 
claim. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran must therefore be given the required 
notice with respect to this issue on appeal.  Accordingly, 
the case must be remanded in order to comply with the full 
statutory requirements of the VCAA.

Additionally, the Board observes that the crux of the 
appellant's contentions is that he would not have been forced 
to seek emergency treatment at a private facility if he had 
been able to obtain emergency treatment at the VA facility in 
Dubuque, Iowa as requested.  Therefore, in order to afford 
the appellant every consideration of equity and due process, 
the Board is of the opinion that the VA Iowa City or Dubuque 
facility should be contacted and requested to provide 
documentation or records regarding the Veteran's visit, and 
the reasons why his request for treatment was reportedly 
denied in early August 2007. 

Additionally, the Veteran should be contacted and asked to 
provide authorization to retrieve medical records from The 
Findley Hospital for verification of the emergency nature of 
his treatment.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and 
ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2008), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2008), and any 
other legal precedent are fully 
complied with and satisfied as to 
the issue of entitlement to 
reimbursement of unauthorized 
medical expenses incurred at The 
Findley Hospital in Dubuque, Iowa 
between August 1-3, 2007. See 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Charles 
v. Principi, 16 Vet. App. 370, 373-
374 (2002).

2.  The Veteran should be contacted 
and asked to provide authorization 
to retrieve medical records from 
The Findley Hospital and emergency 
room.

3.  The VA adjudicating entity 
should contact the VA Iowa City 
and/or VA Dubuque facility in 
writing and request documentation 
and/or records regarding the 
Veteran's visit there in late July 
or early August 2007, which should 
contain the reasons why his request 
for emergency treatment was 
reportedly denied.

4.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

